Citation Nr: 1725021	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-32 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel 


INTRODUCTION

The Veteran was a member of the United States Army Reserves and served on active duty from June 1980 to August 1980, and again from November 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has categorized the Veteran's claim of entitlement to service connection for an anxiety disorder as a claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a psychiatric disorder.

2.  The Veteran does not have a diagnosis of a current stomach condition. 

3.  The probative record of evidence does not indicate objective symptoms of stomach problems due to a chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  

4.  The Veteran does not have a diagnosis of a current hearing disability for VA purposes.

 
CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (a) (2016).

2.  The criteria for entitlement to service connection for a stomach condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112,  1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

VA's duty to notify was satisfied by August 2010 and April 2012 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records from his active duty service were unable to be obtained associated with the claims file.  A July 2012 formal finding issued by the VA stated the Veteran's service treatment records could not be located or associated with the claims file and outlined the attempts that VA made to obtain them, and the Veteran was notified.  Where service treatment records are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990).  The absence of some or all of his STRs does not obviate the need for the Veteran to have a nexus linking his disabilities to his period of military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The denials of the Veteran's claims of entitlement are based upon the probative medical evidence not establishing a current diagnosis of the claimed disabilities.  In turn, the Veteran was not prejudiced by the lack of service treatment records in the claims file.  The Veteran has been afforded VA examinations in connection with his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the October 2010 VA examinations are adequate as they involved clinical evaluations of the Veteran, and provided adequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
  
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an anxiety disorder.  In his claim for entitlement to service connection the Veteran stated he experiences nearly daily episodes of anxiety that are often accompanied by a tingling sensation.  The Veteran stated these episodes normally last for about half an hour and he has learned to control the episodes by focusing on the task at hand.

At present, the most probative evidence of record does not establish an acquired psychiatric disorder during the appeal period.  In an October 2010 VA Mental Disorder examination, the examiner noted that the Veteran has not received treatment for a psychiatric disorder.  The Veteran reported his symptoms of anxiousness and a tingling sensation, but the examiner noted that these are not prominent symptoms of "a true panic attack," and that there were no symptoms of depression or mania.  The examiner did not diagnose the Veteran with a psychiatric disorder.  

There is no medical evidence to support the Veteran's claim.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim).

The Board acknowledges the Veteran's contentions that he experiences near  daily anxiety with a tingling sensation.  However, the Veteran's statements alone are not sufficient to constitute a current diagnosis.  The Veteran is competent to describe symptoms he has experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the diagnosis of an acquired psychiatric disorder is a complex condition which the Veteran in this case is not competent to address due to his lack of medical training and/or expertise.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not show that he is competent to self-administer or interpret psychological testing.  Accordingly, the probative value of the Veteran's lay statements regarding an acquired psychiatric disorder are low.  Without objective evidence of an acquired psychiatric disorder during the appeal period, the claim must be denied.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection for a Stomach Condition

The Veteran claims entitlement to service connection for a stomach condition.  In his August 2012 Notice of Disagreement, the Veteran stated that he became sick from eating local food and drinking local water while on deployment in Saudi Arabia.

At present, the probative medical evidence of record does not establish a current stomach disability.  In an October 2010 VA Gulf War protocol examination, the Veteran reported having no history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, or hernia.  To date, the assertions made by the Veteran concerning a stomach condition detail only the Veteran suffering from upset stomach while adjusting to the local food during his deployment in Saudi Arabia.  In addition, despite an April 2012 letter from the VA requesting the Veteran submit any additional evidence regarding his claimed disabilities, no private treatment medical records have been associated with the claims file to establish that the Veteran currently experiences, or has experienced at any time since the completion of his active service, a stomach condition or symptoms of a stomach condition.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

At present, the probative medical evidence of record does not contain objective indications of a chronic disability resulting from an undiagnosed illness.  The Veteran's October 13, 2010 VA Gulf War protocol examination reported no abnormal physical findings or test results.  The examiner noted no stomach or gastrointestinal symptoms at the examination.  Instead, the VA examiner noted the Veteran to be a full-time employee of the same company for previous 17 years, and having missed no time from work due to any disabilities in the prior 12 months.  Accordingly, the criteria for presumptive service connection detailed in 38 C.F.R. § 3.317 (a)(1) are not met. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225 (1992).

The Board finds the most probative evidence of record does not support the Veteran's claim of a stomach disability.  The preponderance of the evidence is against his claim for service connection for a stomach condition.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  In an August 2012 Notice of Disagreement, the Veteran asserted he is unable to hear low tones or voices due his active duty service in Saudi Arabia from January 1991 to July 1991. 

At present, the Veteran does not have a current hearing disability for VA purposes.  In accordance with 38 C.F.R. § 3.385, service connection may not be established for a hearing disability unless the auditory threshold in any of the frequencies 500,
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR §§ 3.385.    

At his October 2010 VA examination, the Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
10
15
20
20
16.25
LEFT
15
20
10
15
20
16.25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear using the Maryland CNC Test.

Accordingly, the Veteran does not meet the criteria of 38 CFR §§ 3.385 necessary to establish a current hearing disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225 (1992).

The Board acknowledges the Veteran's contentions that he struggles to hear low tones and low voices.  The Veteran is capable of observing symptoms of hearing loss, i.e. an inability to hear low voices.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran in this case cannot demonstrate that the criteria of 38 C.F.R. § 3.385 are met.  

The Board finds the most probative evidence of record does not support the Veteran's assertion of a hearing disability for VA purposes.  The preponderance of the evidence is against his claim for service connection for hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a stomach condition is denied

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


